Per Cueiam.
All of the exceptions that are considered in the briefs are to the charge of the court. Two of these bear upon the question of undue influence, but as we find no evidence of undue influence in the record, it is not necessary to consider them.
The other exceptions are to the failure of the court to state certain contentions of the plaintiffs, but upon an examinátion of the charge we find that while some particular view may not have been presented, the *717charge taken as a whole is fair to both parties and directed the attention of the jury to all of the material positions taken by the plaintiffs and the defendant, and reasonably arising upon the evidence.
We see no reason for disturbing the verdict.
No error.